DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02-22-2022.
Applicant’s election without traverse of the method invention of claims 1-8 in the reply filed on 02-22-2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US 5868849).
Claim 1: Nakao teaches a method for forming a thin film, the method comprising: an object is present in a chamber, so it is readily apparent that it was previously loaded into the chamber to be held on a holder (col 5, lines 25-33), and while controlling the temperature of the object to be processed to be less than 400°C (e.g. 350oC), supplying an Si source gas (e.g. TEOS) and an oxidizing gas (e.g. H2O) into the chamber to form a silicon oxide film on the surface of the object to be processed, wherein the oxidizing gas is heated to a temperature exceeding 400°C (e.g. at least 600oC, ) so that it transforms into a reactive state (from which pyrolysis of the oxidizer to be in this reactive state is either readily apparent or obvious forms of the reactive state) before being supplied into the chamber, such that at the lower temperature of the substrate the gases will react and a silicon oxide film will deposit (col 6, lines 10-67).  Regarding the requirement that the temperature of the oxidizer be less than the temperature of the object to be processed,  Nakao teaches that the oxidizer cools down between the heating portion and the substrate surface such that if the substrate temperature is too low and the oxidizer cools down too much, the desired reaction will not occur, and if the oxidizer is too hot it will undesirably heat the silicon source gas (col 7, lines 10-21).  Thus, in this embodiment, the substrate temperature and the temperature that the oxidizer is cooled to before entering the chamber are result effective variables.  The substrate temperature must be high enough to allow the reaction to proceed with the oxidizer temperature, while the oxidizer is introduced at a temperature low enough to not cause the silicon source gas to be heated.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of the oxidizing gas temperature when introduced to the chamber to be lower than the temperature of the object to be processed through process (claim 1).
Claim 2: Nakao teaches that the oxidizing gas is heated to a temperature of 700-900°C (col 7, lines 30-35).  
Claim 4: Nakao teaches that the Si source gas is either silane or disilane (col 7, lines 54-67), and while it only exemplifies a Si source gas flow of 500sccm (col 6, lines 15-20), it does not teach what the useful ranges are and the required flow rate will vary with the size of the system, such that to produce the same conditions in a chamber, a larger chamber will require higher flow rates.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of a flow rate of “50-100sccm” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980)(claim 4).
Claim 5: Nakao teaches CVD systems operating at certain vacuum pressures at hundreds of mtorr (col 1, lines 47-50) and at atmospheric pressure (col 5, lines 55-60), so it recognizes a range of pressures can be used to deposit silicon oxide films by CVD that overlaps with applicant’s claimed ranges.  Additionally, the pressure of the gases in the chamber is their concentration.  
MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
(claim 5).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US 5868849) in view of Ishii (US 6884295).
Claim 3: Nakao only discusses using water (H2O, steam) as the oxidizer to react with the silicon source to deposit the silicon oxide film, so it does not particularly discuss using N2O or O2 as the oxidizer instead.
Ishii is also directed towards depositing silicon oxide films by reacting a silicon source with an oxidizer, but it further teaches using N2O as the oxidizer (col 3, line 57 through col 4, line 10) and teaches that typical oxidizers known to the art include steam (water) and O2 (col 1, lines 45-57).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use not only water, but other oxidizers, such as N2O or O2, since they were also taught to be useful for forming silicon oxide films and doing so would produce no more than predictable results.
While Nakao only exemplifies a oxidizer gas flow of 1000sccm (col 6, lines 20-25), it does not teach what the useful ranges are and the required flow rate will vary with the size of the system, such that to produce the same conditions in a chamber, a larger chamber will require higher flow rates.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of a flow rate of “3000-7000sccm” through process optimization, since it has been held that when the general conditions of a claim are disclosed in (claim 3).
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US 5868849) in view of McCollum (US 5763299).
Nakao teaches that its process for forming silicon oxide films is used for making semiconductor devices (col 2, lines 54-60), but it does not specifically teach a device with the silicon oxide layer being deposited onto an underlayer or with a upper thin film deposited onto it.
McCollum is directed towards forming semiconductor devices, and more specifically silicon antifuse devices (col 1, lines 15-50).  It further teaches forming such a device by forming an underlayer of silicon nitride, then a silicon oxide film, followed by an upper layer of undoped amorphous silicon (col 3, lines 1-15) in order to produce a device with much lower leakage than other contemporary devices (col 1, line 54 through col 2, line 12).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the process of Nakao to deposit a silicon oxide layer in the structure taught by McCollum, with a silicon nitride underlayer being deposited first, followed by the silicon oxide film and followed by depositing an amorphous silicon upper thin film in order to create a desirable antifuse structure with very low leakage, since that is a particular device that is in need of such a silicon oxide layer and doing so would produce no more than predictable results (claims 6 and 8).
Claim 7: McCollum teaches the silicon oxide film is 1-300ang thick (col 3, lines 1-15), which overlaps with applicant’s claimed value. MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712